      Case 2:21-cv-00642-JAM-DB Document 16 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LATWAHN MCELROY,                                    No. 2:21-cv-0642 JAM DB P
12                        Plaintiff,
13            v.                                          ORDER
14    WARDEN, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 3, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 8.) Plaintiff has filed

23   objections to the findings and recommendations. (ECF No. 13.)

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
     Case 2:21-cv-00642-JAM-DB Document 16 Filed 09/03/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed June 3, 2021 (ECF No. 8), are adopted in full;
 3           2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 5) is denied;
 4           3. The court finds plaintiff accrued three strikes under 28 U.S.C. § 1915(g) prior to filing
 5   this action;
 6           4. Plaintiff is ordered to pay the $402.00 filing fee in order to proceed with this action
 7   within thirty (30) days;
 8           5. Plaintiff is warned that his failure to comply with this order will result in this action
 9   being dismissed; and
10           6. This matter is referred back to the assigned magistrate judge for all further pretrial
11   proceedings.
12

13
     Dated: September 3, 2021                         /s/ John A. Mendez
14
                                                      THE HONORABLE JOHN A. MENDEZ
15                                                    UNITED STATES DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
